PER CURIAM:
Claimant company has supplied cylinders to the West Virginia Industrial School for Boys at Grafton over a twenty-year period. Claimant company is alleging a loss of $1,368.00 as a result of eight cylinders which were loaned to the school between 7/18/73 and 2/2/83, and never returned to Tri-City.
Claimant company's representative, Daniel C. Simmons, testified that he could not establish by date or serial number the time of delivery of the eight missing cylinders to the school by Tri-City. Claimant company's representative agreed that he could not provide proof of the age of each missing cylinder. Mr. Simmons provided the Court with the replacement costs only of the cylinders, and was not aware of the actual *13cost of the eight missing cylinders, nor could he document the date when the missing cylinders were lost. Furthermore, the record shows that the balance of missing cylinders was created in 1975. Mr. Simmons lacks signed receipts showing delivery of cylinders for the 1975 time period.
Mr. Paul Gabel, Deputy Superintendent of the school testified that in closing out accounts, he discovered that there were in existence neither delivery slips nor serial numbers for the missing tanks.
It is the Court's opinion that the facts as presented do not support the claimant's claim by a preponderance of the evidence. Accordingly, the Court disallows the claim.
Claim disallowed.